DETAILED ACTION
The instant application having Application No. 17/385,712 filed on 26 July 2021 where claims 1-21 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application is a continuation of application 16/866,021 filed on 4 May 2020, wherein application 16/866,021 is a continuation of application 13/737,796 filed on 9 January 2013.


Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 26 July 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
It is noted that the new claims presented are not numbered consecutively, with there being two claims that are both numbered 7.
Misnumbered claims 7-20 (beginning with the second, independent, claim numbered 7) have been renumbered 8-21.

Claims 12 and 19 are objected to because of the following informalities:  there is a lack of antecedent basis for claimed “the user feedback” in respective parent claims 8 and 15.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Initially, it should be noted that the present application, Patent No. 10,671,418, and Patent No. 11,086,656 shares the same inventive entity.
Instant Application
Patent No. 11,086,656
Patent No. 10,671,418
1. A method comprising:
1. A method comprising:
1. A method comprising:
receiving, by a processing device, a set of image templates to a template repository, wherein the set of image templates is for building a cloud server image that comprises a plurality of virtual machine images to launch a plurality of virtual machines in a cloud provider, and wherein each of the plurality of virtual machine images is associated with an image template of the set of image templates; and
receiving, by a server computer, a set of associated image templates to a template repository, wherein the set of image templates is for building a cloud server image that comprises a plurality of virtual machine images to launch a plurality of virtual machines in a cloud provider, and wherein each of the plurality of virtual machine images is associated with an image template of the set of image templates; ...
receiving, by a server computer, a set of associated image templates to a template repository, wherein the set of image templates is for building a cloud server image that comprises a plurality of virtual machine images to launch a plurality of virtual machines in a cloud provider, and wherein each of the plurality of virtual machine images is associated with an image template of the set of image templates; ...
providing a compatible deployable template that is compatible with, and distinct from, the set of image templates.
… a compatible deployable template that is compatible with, and distinct from, the set of associated image templates … providing the compatible deployable template; …
 … a compatible deployable template that is compatible with, and distinct from, the set of associated image templates … obtaining the set of associated image templates and the compatible deployable template from the template repository …
2. The method of claim 1, further comprising: receiving, in the template repository, the compatible deployable template, wherein the compatible deployable template comprises information to launch the cloud server image.
1 … receiving, in the template repository by a processing device of the server computer, a compatible deployable template that is compatible with, and distinct from, the set of associated image templates, wherein the compatible deployable template comprises information for launching the cloud server image, ...
1 … receiving, in the template repository, a compatible deployable template that is compatible with, and distinct from, the set of associated image templates, wherein the compatible deployable template comprises information for launching the cloud server image ...
3. The method of claim 2, further comprising starting the plurality of virtual machines from the plurality of virtual machine images together to create a cloud server using the compatible deployable template.
1 … wherein launching the cloud server image comprises starting the plurality of virtual machines from the plurality of virtual machine images together to create a cloud server …
1 … wherein launching the cloud server image comprises starting the plurality of virtual machines from the plurality of virtual machine images together to create a cloud server …
4. The method of claim 1, further comprising: associating the set of image templates and the compatible deployable template with user feedback.
 
2. The method of claim 1 further comprising: … associating the set of associated image templates and the compatible deployable template with the user feedback.
5. The method of claim 4, wherein the user feedback comprises a rating.
 
3. The method of claim 2, wherein the user feedback comprises a rating.
6. The method of claim 1, wherein the set of image templates is customizable.
 
5. The method of claim 1, wherein the image templates are customizable.
7. The method of claim 1, further comprising installing and configuring the set of image templates.
 
6. The method of claim 1, wherein the compatible deployable template comprises instructions for installing and configuring the set of associated image templates.
8. A system comprising:
8. A system comprising:
7. A system comprising:
a memory;
a memory; and
a memory; and
a processing device operatively coupled to the memory to:
a processing device operatively coupled to the memory to:
a processing device operatively coupled to the memory to:
receive a set of image templates to a template repository, wherein the set of image templates is for building a cloud server image that comprises a plurality of virtual machine images to launch a plurality of virtual machines in a cloud provider, and wherein each of the plurality of virtual machine images is associated with an image template of the set of image templates; and
receive a set of associated image templates to a template repository, wherein the set of associated image templates is for building a cloud server image that comprises a plurality of virtual machine images to launch a plurality of virtual machines in a cloud provider, and wherein each of the plurality of virtual machine images is associated with an image template of the set of associated image templates;
receive a set of associated image templates to a template repository, wherein the set of associated image templates is for building a cloud server image that comprises a plurality of virtual machine images to launch a plurality of virtual machines in a cloud provider, and wherein each of the plurality of virtual machine images is associated with an image template of the set of associated image templates;
provide a compatible deployable template that is compatible with, and distinct from, the set of image templates.
… a compatible deployable template that is compatible with, and distinct from, the set of associated image templates … provide the compatible deployable template; …
 … a compatible deployable template that is compatible with, and distinct from, the set of associated image templates … obtain the set of associated image templates and the compatible deployable template from the template repository …
9. The system of claim 8, wherein the processing device further to receive, in the template repository, the compatible deployable template, wherein the compatible deployable template comprises information to launch the cloud server image.
8 … receive, to the template repository, a compatible deployable template … wherein the compatible deployable template comprises information for launching the cloud server image …
7 … receive, to the template repository, a compatible deployable template …  wherein the compatible deployable template comprises information for launching the cloud server image …
10 The system of claim 9, wherein the processing device further to start the plurality of virtual machines from the plurality of virtual machine images together to create a cloud server using the compatible deployable template.
8 … wherein launching the cloud server image comprises starting the plurality of virtual machines from the plurality of virtual machine images together to create a cloud server ...
7 … wherein launching the cloud server image comprises starting the plurality of virtual machines from the plurality of virtual machine images together to create a cloud server …
11. The system of claim 8, wherein the processing device further to associate the set of image templates and the compatible deployable template with user feedback.
 
8. The system of claim 7, the processing device further to: …associate the set of associated image templates and the compatible deployable template with the user feedback.
12. The system of claim 8, wherein the user feedback comprises a rating.
 
9. The system of claim 8, wherein the user feedback comprises a rating.
13. The system of claim 8, wherein the set of image templates is customizable.
 
11. The system of claim 7, wherein the image templates are customizable.
14. The system of claim 8, wherein the compatible deployable template comprises instructions to install and configure the set of image templates.
 
12. The system of claim 7, wherein the compatible deployable template installs and configures the set of associated image templates.
15. A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to:
15. A non-transitory computer-readable storage medium including instructions that, when executed by a processing device, cause the processing device to:
13. A non-transitory computer-readable storage medium including instructions that, when executed by a processing device, cause the processing device to:
receive a set of image templates to a template repository, wherein the set of image templates is for building a cloud server image that comprises a plurality of virtual machine images to launch a plurality of virtual machines in a cloud provider, and wherein each of the plurality of virtual machine images is associated with an image template of the set of image templates; and
receive a set of associated image templates to a template repository, wherein the set of associated image templates is for building a cloud server image that comprises a plurality of virtual machine images to launch a plurality of virtual machines in a cloud provider, and wherein each of the plurality of virtual machine images is associated with an image template of the set of associated image templates;
receive a set of associated image templates to a template repository, wherein the set of associated image templates is for building a cloud server image that comprises a plurality of virtual machine images to launch a plurality of virtual machines in a cloud provider, and wherein each of the plurality of virtual machine images is associated with an image template of the set of associated image templates;
provide, by the processing device, a compatible deployable template that is compatible with, and distinct from, the set of image templates.
15 … a compatible deployable template that is compatible with, and distinct from, the set of associated image templates … provide the compatible deployable template …
13 … a compatible deployable template that is compatible with, and distinct from, the set of associated image templates … obtain the set of associated image templates and the compatible deployable template from the template repository ... 
16. The non-transitory computer-readable storage medium of claim 15, wherein the processing device further to receive, in the template repository, the compatible deployable template, wherein the compatible deployable template comprises information to launch the cloud server image.
15 … receive, to the template repository, a compatible deployable template … wherein the compatible deployable template comprises information for launching the cloud server image
13 … receive, to the template repository, a compatible deployable template …  wherein the compatible deployable template comprises information for launching the cloud server image …
17. The non-transitory computer-readable storage medium of claim 16, wherein the processing device further to start the plurality of virtual machines from the plurality of virtual machine images together to create a cloud server using the compatible deployable template.
15 … wherein launching the cloud server image comprises starting the plurality of virtual machines from the plurality of virtual machine images together to create a cloud server ...
13 … wherein launching the cloud server image comprises starting the plurality of virtual machines from the plurality of virtual machine images together to create a cloud server …
18. The non-transitory computer-readable storage medium of claim 15, wherein the processing device further to associate the set of image templates and the compatible deployable template with user feedback.
 
14. The non-transitory computer-readable storage medium of claim 13, the processing device further to: …associate the set of associated image templates and the compatible deployable template with the user feedback.
19. The non-transitory computer-readable storage medium of claim 15, wherein the user feedback comprises a rating.
 
15. The non-transitory computer-readable storage medium of claim 14, wherein the user feedback comprises a rating.
20. The non-transitory computer-readable storage medium of claim 15, wherein the set of image templates is customizable.
 
17. The non-transitory computer-readable storage medium of claim 13, wherein the image templates are customizable.
21. The non-transitory computer-readable storage medium of claim 15, wherein the processing device further to install and configure the set of image templates.
 
18. The non-transitory computer-readable storage medium of claim 13, wherein the compatible deployable template installs and configures the set of associated image templates.


Claims 1-21 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-9, 11-15, and 17-18 of Patent No. 10,671,418. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of the claims of Patent No. 10,671,418 anticipate the limitations of the claims of the instant application.

Claims 1-3, 8-10, and 15-17 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8, and 15, respectively, of Patent No. 11,086,656. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of the claims of Patent No. 11,086,656 anticipate the limitations of the claims of the instant application.

Claims 4-5, 11-12, and 18-19 the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8, and 15, respectively, of Patent No. 11,086,656 as applied to claims 1, 8, 15 of the instant application above, respectively, in view of Srikanth et al. (U.S. 2012/0198073). 
As per claim 4, Srikanth further teaches associating a set of image templates and a compatible deployable template with user feedback (see for example Srikanth, this limitation is disclosed such that, for a catalog of templates capturing the characteristics of cloud computing resources, a user tool (i.e. prompt) is provided for dynamically updating the catalog including template ratings and knowledge information; paragraphs [0006], [0026], [0047]. The [user ratings] information is associated with the templates; paragraphs [0018], [0052]). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the product disclosed by claim 1 of the Patent No. 11,086,656 to include associating a set of image templates and a compatible deployable template with user feedback using the teaching of Srikanth. The modification would be obvious because one of ordinary skill in the art would be motivated to use an effective means of capturing and organizing cloud information in a catalog (as suggested by Srikanth, see for example paragraph [0017]).
As per claim 5, Srikanth further teaches that the user feedback comprises a rating (see for example Srikanth, this limitation is disclosed such that the catalog information comprises a rating; paragraph [0052]).
Regarding instant claim 11, it is rejected under the same rationales as cited in the double patenting rejection of claim 4.
Regarding instant claim 12, it is rejected under the same rationales as cited in the double patenting rejection of claim 5.
Regarding instant claim 18, it is rejected under the same rationales as cited in the double patenting rejection of claim 4.
Regarding instant claim 19, it is rejected under the same rationales as cited in the double patenting rejection of claim 5.

Claims 6-7, 13-14, and 20-21 the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8, and 15, respectively, of Patent No. 11,086,656 as applied to claims 1, 8, 15 of the instant application above, respectively, in view of Srikanth et al. (U.S. 2012/0198073). 
As per claim 6, Carter further teaches that the set of image templates is customizable (see for example Carter, this limitation is disclosed such that VM image templates use configurations associated with them (i.e. image templates are customizable); paragraphs [0023], [0029]). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the product disclosed by claim 1 of the Patent No. 11,086,656 to include that a set of image templates is customizable using the teaching of Carter. The modification would be obvious because one of ordinary skill in the art would be motivated to use an effective means of configurating virtual machines that are being tessellated together (as suggested by Carter, see for example paragraph [0023]).
As per claim 7, Carter further teaches installing and configuring the set of image templates (see for example Carter, this limitation is disclosed such that configurations of individual templates are used by the tessellate application image to create the tessellated application with the associated configurations; paragraphs [0028], [0031], [0033]).
Regarding instant claim 13, it is rejected under the same rationales as cited in the double patenting rejection of claim 6.
Regarding instant claim 14, it is rejected under the same rationales as cited in the double patenting rejection of claim 7.
Regarding instant claim 20, it is rejected under the same rationales as cited in the double patenting rejection of claim 6.
Regarding instant claim 21, it is rejected under the same rationales as cited in the double patenting rejection of claim 7.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, 11-17, and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-2, 4-9, 11-17, and 18-21 are directed to the abstract idea of a mental process, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per claim 1, and similarly for claims 8 and 15, the claim recites, in part, a method comprising receiving…a set of image templates…, wherein the set of image templates is for building a cloud server image that comprises a plurality of virtual machine images to launch a plurality of virtual machines in a cloud provider, and wherein each of the plurality of virtual machine images is associated with an image template of the set of image templates, and providing a compatible deployable template that is compatible with, and distinct from, the set of image templates. These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claims 1, 8, and 15 is not meaningfully different than those found by the courts to be abstract ideas. As such, the description in claims 1, 8, and 15 of receiving a set of templates and providing another template that is compatible with the received templates is an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a “processing device” that a receives the templates and a “template repository” that the templates are received to. The processing device and template repository are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of a “processing device” that a receives the templates and a “template repository” that the templates are received to. The a “processing device” that a receives the templates and a “template repository” that the templates are received to are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components schedule jobs does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
As per claims 2, 9, and 16, the claims recite the additional limitation of receiving, in the template repository, the compatible deployable template, wherein the compatible deployable template comprises information to launch the cloud server image, features which only further describe the abstract idea itself. Therefore, claims 2, 9, and 16 do not include features that amount to significantly more than that idea.
As per claims 4, 11, and 18, the claims recite the additional limitation of associating the set of image templates and the compatible deployable template with user feedback, features which only further describe the abstract idea itself. Therefore, claims 4, 11, and 18 do not include features that amount to significantly more than that idea.
As per claims 5, 12, and 19, the claims recite the additional limitation wherein user feedback comprises a rating, features which only further describe the abstract idea itself. Therefore, claims 5, 12, and 19 do not include features that amount to significantly more than that idea.
As per claims 6, 13, and 20, the claims recite the additional limitation wherein a set of image templates is customizable, features which only further describe the abstract idea itself. Therefore, claims 6, 13, and 20 do not include features that amount to significantly more than that idea.
As per claims 7, 14, and 21, the claims recite the additional limitation of installing and configuring the set of image templates, features which describe insignificant post-solution activity to the abstract idea. Therefore, claims 7, 14, and 21 do not include features that amount to significantly more than that idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17 and 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carter et al. (U.S. 2008/0256538) (Hereinafter Carter – art of record, see IDS dated 26 July 2021) in view of Arnold et al (U.S. 2010/0306772) (Hereinafter Arnold - art of record, see IDS dated 26 July 2021).
As per claim 1, Carter discloses a method comprising: 
receiving, by a processing device, a set of image templates to a template repository, wherein the set of image templates is for building a server image that comprises a plurality of virtual machine images to launch a plurality of virtual machines, and wherein each of the plurality of virtual machine images is associated with an image template of the set of image templates (see for example Carter, this limitation is disclosed such that templates for virtual machines are defined and compiled with each other into template library 112, said templates being defined by a virtual machine template manager 110 and each defining a role of a common computing goal (i.e. receiving a set of templates into a template repository, associated by way of the common computing goal), for each template defining an external connectivity with other virtual machines, declaring the needed connections so that each template can be fit into a tessellated application. The tessellated application is for performing the common computing goal and it comprises said VMs created from their respective templates (i.e. VMs from respective template definitions are used as a set for building a server image, the “tessellated image”, such that there is a group of VM templates with specified connectivity and defined connectivity corresponds to Applicant’s claimed “set of associated image templates” in a “template repository” being for building a specific application type (e.g. server); paragraphs [0006] and [0026]-[0028]); and 
providing a compatible deployable template that is compatible with, and distinct from, the set of image templates (see for example Carter, this limitation is disclosed such that certain of the VM templates are selected according to being a defined role in a desired common computing goal. The VM templates are selected from the library and added to a specification of the tessellated application, which is stored as a single application definition that can be deployed by virtual environment manager (i.e. the deployable application definition for the tessellated application corresponds to Applicant’s claimed “compatible deployable template…distinct from, the set of image templates”); paragraphs [0017], [0028], [0031]. The application definition can be deployed (i.e. “providing a compatible deployable template”; paragraph [0025]).
Although Carter discloses receiving, by a processing device, a set of image templates to a template repository, wherein the set of image templates is for building a server image that comprises a plurality of virtual machine images to launch a plurality of virtual machines, and wherein each of the plurality of virtual machine images is associated with an image template of the set of image templates, Carter does not explicitly teach that the set of image templates is for building a cloud server image that comprises a plurality of virtual machines images to launch a plurality of virtual machines in a cloud provider.
However, Arnold discloses a system wherein a set of image templates is for building a cloud server image that comprises a plurality of virtual machine images to launch a plurality of virtual machines in a cloud provider (see for example Arnold, this limitation is disclosed such that there is a method wherein one or more virtual part models (which can be realized virtual images stored in different repositories or clouds, i.e. virtual part models are “a set of associated images”) are building blocks for a composite virtual solution model, wherein the virtual solution model is then transformed to a cloud-specific (i.e. claimed “particular cloud provider”) virtual solution deployment model composed of the virtual part images, and deployed by instantiating the virtual machine images that are a part of the solution model in the target cloud. An exemplary deployed solution model provides server functionality via instantiated virtual image parts working together including an application server part and a directory server part (see Arnold, paragraph [0091]); paragraphs [0020], [0022], [0032]-[0033], [0056], [0090]-[0092] and [0109]-[0110], Fig.2 and associated text).
Carter in view of Arnold is analogous art because they are from the same field of endeavor, distributed computing.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method as taught by Carter by providing a cloud-specific solution model which is deployed providing server functionality as taught by Arnold because it would enhance the teaching of Carter with an effective means of mapping deployment requirements for each virtual part of a composite model to specific cloud concepts of a chosen cloud that satisfy the virtual part specifications (as suggested by Arnold, see for example paragraph [0010]).
As per claim 2, Carter in view of Arnold discloses the method of claim 1, further comprising: receiving, in the template repository, the compatible deployable template, wherein the compatible deployable template comprises information to launch the cloud server image (see for example Carter, this limitation is disclosed such that certain of the VM templates are selected according to being a defined role in a desired common computing goal. The VM templates are selected from the library and added to a specification of the tessellated application, which is stored as a single application definition that can be deployed by virtual environment manager (i.e. the deployable application definition for the tessellated application corresponds to Applicant’s claimed “compatible deployable template); paragraphs [0017], [0028], [0031]).
As per claim 3, Carter in view of Arnold discloses the method of claim 2, further comprising starting the plurality of virtual machines from the plurality of virtual machine images together to create a cloud server using the compatible deployable template (see for example Carter, this limitation is disclosed such that certain of the VM templates are selected according to being a defined role in a desired common computing goal. The VM templates are selected from the library and added to a specification of the tessellated application, which is stored as a single application definition that can be deployed by virtual environment manager (i.e. the deployable application definition for the tessellated application corresponds to Applicant’s claimed “compatible deployable template); paragraphs [0017], [0028], [0031]).
As per claim 6, Carter in view of Arnold discloses the method of claim 1, wherein the set of image templates is customizable (see for example Carter, this limitation is disclosed such that VM image templates use configurations associated with them (i.e. image templates are customizable); paragraphs [0023], [0029]).
As per claim 7, Carter in view of Arnold discloses the method of claim 1, further comprising installing and configuring the set of image templates (see for example Carter, this limitation is disclosed such that configurations of individual templates are used by the tessellate application image to create the tessellated application with the associated configurations; paragraphs [0028], [0031], [0033]).
Regarding claim 8, it is a system claim having similar limitations cited in claim 1.    Thus, claim 8 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 9, it is a system claim having similar limitations cited in claim 2.    Thus, claim 9 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 10, it is a system claim having similar limitations cited in claim 3.    Thus, claim 10 is also rejected under the same rationales as cited in the rejection of claim 3.
Regarding claim 13, it is a system claim having similar limitations cited in claim 6.    Thus, claim 13 is also rejected under the same rationales as cited in the rejection of claim 6.
Regarding claim 14, it is a system claim having similar limitations cited in claim 7.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 7.
Regarding claim 15, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 16, it is a medium claim having similar limitations cited in claim 2.    Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 17, it is a medium claim having similar limitations cited in claim 3.    Thus, claim 17	 is also rejected under the same rationales as cited in the rejection of claim 3.
Regarding claim 20, it is a medium claim having similar limitations cited in claim 6.    Thus, claim 20 is also rejected under the same rationales as cited in the rejection of claim 6.
Regarding claim 21, it is a medium claim having similar limitations cited in claim 7.    Thus, claim 21 is also rejected under the same rationales as cited in the rejection of claim 7.

Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carter (U.S. 2008/0256538) in view of Arnold (U.S. 2010/0306772) as applied to claims 1, 8, and 15 above, respectively, and further in view of Srikanth et al. (U.S. 2012/0198073) (Hereinafter Srikanth – art of record, see IDS dated 26 July 2021).
As per claim 4, Carter in view of Arnold method of claim 1 (see rejection of claim 1 above), but does not explicitly teach associating a set of image templates and a compatible deployable template with user feedback.
However, Srikanth discloses associating a set of image templates and a compatible deployable template with user feedback (see for example Srikanth, this limitation is disclosed such that, for a catalog of templates capturing the characteristics of cloud computing resources, a user tool (i.e. prompt) is provided for dynamically updating the catalog including template ratings and knowledge information; paragraphs [0006], [0026], [0047]. The [user ratings] information is associated with the templates; paragraphs [0018], [0052]).
Carter in view of Arnold is analogous art with Srikanth because they are from the same field of endeavor, distributed computing.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method as taught by Carter in view of Arnold by associating information with templates as taught by Srikanth because it would enhance the teaching of Carter in view of Arnold with an effective means of capturing and organizing cloud information in a catalog (as suggested by Srikanth, see for example paragraph [0017]).
As per claim 5, Carter in view of Arnold, further in view of Srikanth discloses the method of claim 4, wherein the user feedback comprises a rating (see for example Srikanth, this limitation is disclosed such that the catalog information comprises a rating; paragraph [0052]).
Regarding claim 11, it is a system claim having similar limitations cited in claim 4.    Thus, claim 11 is also rejected under the same rationales as cited in the rejection of claim 4.
As per claim 12, Carter in view of Arnold discloses the system of claim 8 (see rejection of claim 8 above), but does not explicitly teach the limitation wherein user feedback comprises a rating.
However, Srikanth discloses the limitation wherein user feedback comprises a rating (see for example Srikanth, this limitation is disclosed such that the catalog information comprises a rating; paragraph [0052]).
Carter in view of Arnold is analogous art with Srikanth because they are from the same field of endeavor, distributed computing.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method as taught by Carter in view of Arnold by associating information with templates as taught by Srikanth because it would enhance the teaching of Carter in view of Arnold with an effective means of capturing and organizing cloud information in a catalog (as suggested by Srikanth, see for example paragraph [0017]).
Regarding claim 18, it is a medium claim having similar limitations cited in claim 4.    Thus, claim 18 is also rejected under the same rationales as cited in the rejection of claim 4.
Regarding claim 19, it is a medium claim having similar limitations cited in claim 12.    Thus, claim 19 is also rejected under the same rationales as cited in the rejection of claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/Examiner, Art Unit 2196